DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2018/0331282).
Regarding claim 1, Zhu shows a method for forming a resistive random access memory structure, comprising: forming a bottom electrode (element 104 in FIG. 1D); forming a variable resistance layer (element 112) disposed on the bottom electrode (element 104); forming a top electrode (element 122) disposed on the variable resistance layer; forming a protection layer (element 120) surrounding the variable resistance layer, wherein a top surface of the protection layer and a top surface of the top electrode are coplanar; and forming an upper interconnect structure disposed on the top electrode, wherein the upper interconnect structure is electrically connected to the top electrode and directly contacts a sidewall of the protection layer (as shown in FIG. 1D).  
Regarding claim 2, Zhu shows a method for forming a resistive random access memory structure further comprising: providing a substrate; forming a lower dielectric layer on the substrate; and forming a lower interconnect structure in the lower dielectric structure, wherein the lower interconnect structure is electrically connected to the bottom electrode (see FIG. 1A-1D).  
Regarding claim 3, Zhu shows a method for forming a resistive random access memory structure, wherein a method of forming the lower dielectric layer comprising sequentially forming a first dielectric layer, a second dielectric layer and a third dielectric layer on the substrate (see FIG. 1A-1D and related text).  
Regarding claim 4, Zhu shows a method for forming a resistive random access memory structure, wherein a method of forming the protection layer further comprises: forming a protection material layer on the top electrode; forming a fourth dielectric material layer on the protection material layer; and performing a chemical mechanical polishing process to the fourth dielectric material layer and the protection material layer until the top surface of the protection layer and the top surface of the top electrode are exposed (see FIG. 1A-1D and related text).
Regarding claim 5, Zhu shows a method for forming a resistive random access memory structure, wherein a method of forming the upper interconnect structure comprises: forming a fifth dielectric material layer on the fourth dielectric material layer; forming an opening penetrating the fourth dielectric material layer and the fifth dielectric material layer to expose the top surface of the top electrode and the top surface of the protection layer; and filling a conductive material in the opening to form the upper interconnect structure in the upper dielectric layer (see FIG. 1A-1D and related text).
Conclusion
   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893